ROBB, Judge,
concurring in result with separate opinion.
I reach the same conclusion as does the majority but write separately to explain my disagreement with a portion of the majority's characterization of Harris v. Delaware County Div. Of Family & Children Servs., 732 N.E.2d 248 (Ind.Ct.App.2000). I disagree regarding the characterization of Harris to the extent the majority implies our decision in that case resulted from our application of a lesser standard of review due to the appellee's failure to file a brief. Rather, we determined the Delaware County Division failed to give notice to Harris by publication because he was incarcerated at the time, and therefore the County knew exactly where he was. In other words, the decision in Harris did not hinge upon the County using an improper method of notice; rather, it turned upon a lack of notice to the father. It was this issue, not the application of a lesser standard of review, that caused our decision to reverse.
However, I agree with the majority that Harris is factually distinguishable from the present case, and thus I concur in the majority's result.